Citation Nr: 1218666	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969 in the U. S. Army.  He was discharged under honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the matter is held by the RO in Montgomery, Alabama.

In March 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  During the hearing, the Veteran submitted additional lay and medical evidence accompanied by a waiver of initial Agency of Original Jurisdiction review of such.  See 38 C.F.R. § 20.1304.  

The United States Court of Appeals for Veterans Claims (the Court) indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled].

Here, while the Veteran is seeking entitlement to service connection for PTSD, there is a question as to whether he meets the criteria for a diagnosis.  In addition, during the course of the appeal, the record contains diagnoses of other psychiatric disabilities, such as an anxiety disorder and a dysthymic disorder.  Given such, the Board has recharacterized the issue on appeal to include consideration of whether service connection is warranted for an acquired psychiatric disorder, to include PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As regards the claim, there appear to be outstanding VA outpatient treatment records that are pertinent to claim and may help to resolve the question as to whether the Veteran has a PTSD diagnosis that is made in accordance with the criteria set forth in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 3.304 (providing that a diagnosis of PTSD be made in accordance with 38 C.F.R. § 4.125) and 38 C.F.R. § 4.125 (providing that an examination reports must be returned as inadequate if a diagnosis of a mental disorder does not conform to DSM-IV).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Here, VA outpatient treatment records are associated with the claims file through April 2008.  During the VA examination in July 2011, however, the examiner identified current VA records, referencing a Global Assessment of Functioning score rendered by VA in March 2011, and stated that he had reviewed the current records in rendering an opinion as to the nature and etiology of any current psychiatric disability.  These records must be obtained as they are relevant to the claim.  

In addition, the VA examiner in July 2011 rendered an opinion indicating that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In a June 2010 letter, however, the Veteran's treating psychiatrist indicates that the Veteran is diagnosed with PTSD based upon stressful events experienced while serving on active duty in Thailand.  The treating psychiatrist does not identify the stressful event or events in service that cause PTSD.  The letter was not submitted until March 2012.  VA regulations offer some scenarios where verification of an alleged stressor is not required (e.g., engaged in combat with the enemy, prisoner-of-war, or fear of hostile military or terrorist activity).  Thus, while the opinion may not be sufficient to allow the claim on appeal, while on remand, the Board finds that the June 2010 letter should be reviewed by the VA examiner and a supplemental opinion rendered as to the nature and etiology of any currently diagnosed psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient and inpatient treatment records for PTSD or any other acquired psychiatric disorder for the period since April 2008.  

2.  Thereafter, return the claims file to the VA examiner who conducted the July 2011 examination, or if he is unavailable to another VA examiner.  A new examination should be scheduled if such is deemed warranted.  Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to: 

a. Whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event.

b. The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  The VA examiner must specifically determine whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity as provided by 38 C.F.R. § 3.304(f)(3).

c. If a diagnosis of PTSD is not rendered, the examiner should reconcile his opinion with the findings made in the June 2010 letter wherein the Veteran's treating psychiatrist expressed the opinion that the Veteran suffers from PTSD as a result of his experiences in Thailand during the Vietnam War.  

d. If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to his active service including his in-service stressors.

The rationale for all opinions expressed should be provided in a legible report.  The VA examiner should be as specific as possible.  If the examiner is not able to provide an opinion without resorting to speculation, the VA examiner must state the reasons why such an opinion cannot be rendered.  

3.  When the development requested has been completed, the claim shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


